Case 8:14-cv-00001-JVS-ADS Document 178-1 Filed 03/11/19 Page 1 of 3 Page ID
                                 #:4188


   1   Joseph R. Re (SBN 134479)
       joe.re@knobbe.com
   2   Stephen C. Jensen (SBN 149894)
       steve.jensen@knobbe.com
   3   Benjamin A. Katzenellenbogen (SBN 208527)
       ben.katzenellenbogen@knobbe.com
   4   Stephen W. Larson (SBN 240844)
       stephen.larson@knobbe.com
   5   KNOBBE, MARTENS, OLSON & BEAR, LLP
       2040 Main Street, Fourteenth Floor
   6   Irvine, CA 92614
       Phone: (949) 760-0404
   7   Fax: (949) 760-9502
   8   Adam B. Powell (SBN 272725)
       adam.powell@knobbe.com
   9   KNOBBE, MARTENS, OLSON & BEAR, LLP
       12790 El Camino Real
 10    San Diego, CA 92130
       Phone: (858) 707-4000
 11    Fax: (858) 707- 4001
 12    Attorneys for Defendants
       MASIMO CORPORATION and
 13    MASIMO AMERICAS, INC.
 14
 15
 16                  IN THE UNITED STATES DISTRICT COURT
 17               FOR THE CENTRAL DISTRICT OF CALIFORNIA
 18    PHYSICIANS HEALTHSOURCE,             )   Case No. 8:14-cv-00001 JVS (ADSx)
       INC.,                                )
 19                                         )   Hon. Judge James V. Selna
                  Plaintiff,                )
 20                                         )   SUPPLEMENTAL
            v.                              )   DECLARATION OF
 21                                         )   RON LOKAISINGH
       MASIMO CORPORATION, et al.           )
 22                                         )
                  Defendants.               )
 23                                         )
                                            )
 24                                         )
                                            )
 25                                         )
                                            )
 26                                         )
                                            )
 27                                         )
 28
Case 8:14-cv-00001-JVS-ADS Document 178-1 Filed 03/11/19 Page 2 of 3 Page ID
                                 #:4189


   1         I, Ron Lokaisingh, hereby declare:
   2         1.     I have been the CEO of Odyssey Services, Inc. (“Odyssey”) since
   3   2017. I have no knowledge of Odyssey’s custom and practice with respect to
   4   retaining documents before 2017. Nor do I know what documents Odyssey
   5   may or may not have retained as of January 2014, or at any time before 2017.
   6         2.     At the request of Plaintiff’s attorney, Ross Good, I previously
   7   signed a declaration, dated February 22, 2019, regarding Odyssey’s document
   8   retention policies.
   9         3.     In my earlier declaration, I stated: “Prior to September 21, 2018,
 10    Odyssey’s custom and practice was to retain all transmission logs, fax images,
 11    and billing records.”
 12          4.     I did not intend my statement to suggest that Odyssey’s practice
 13    was to retain such documents indefinitely, or that I knew what Odyssey’s
 14    practice was before 2017. During my tenure, Odyssey’s practice has been to
 15    retain such documents for one year, and then to purge such documents from
 16    our records for data security purposes.        I do not know if Odyssey had a
 17    different policy in place before 2017.
 18          5.     In my earlier declaration, I also stated: “Prior to September 21,
 19    2018, Odyssey would have been able to provide responsive documents to
 20    Plaintiff’s subpoena.”
 21          6.     In making that statement, I meant that, prior to September 21,
 22    2018, Odyssey would have been able to search its records.            After the
 23    ransomware attack on September 22, 2018, which I described in my earlier
 24    declaration, Odyssey no longer had any records to search.
 25          7.     I did not intend my statement to suggest that, prior to September
 26    21, 2018, Odyssey had, or was likely to have had, documents responsive to
 27    Plaintiff’s subpoena.
 28
                                                -1-
Case 8:14-cv-00001-JVS-ADS Document 178-1 Filed 03/11/19 Page 3 of 3 Page ID
                                 #:4190


   1              8.    I have no reason to believe that, as of September 21, 2018,
   2   Odyssey had transmission logs, fax images, or billing records from 2011 or
   3   2012. As of 2017, retaining such documents would have been contrary to
   4   Odyssey’s one-year document retention policy described above.
   5              9.    In discussing my first declaration with Mr. Good, I made it clear
   6   to him that it is unlikely Odyssey would have had any documents responsive to
   7   Plaintiff’s subpoena as of September 21, 2018, because of the document
   8   retention policies Odyssey had in place since I joined the company in 2017.
   9
 10               I declare under penalty of perjury under the laws of the United States that
 11    the foregoing is true and correct.
 12               Executed on March 8, 2019, at Toronto, Canada.
 13
 14                                               Ron Lokaisingh
 15    30022652

 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                   -2-
